DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 February 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8 February 2022 was filed after the mailing date of the Notice of Allowance on 5 November 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement filed 7 February 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because no copy was provided of the foreign reference. See 37 CFR 1.98 (a)(2)(i). It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the 
In an interview with Applicant’s representative, Mr. Gary P. Oakeson, on 3 March 2022, Applicant’s representative stated that the single reference listed in the IDS of 7 February 2022 contained a typographical error in the document identification number. The IDS of 8 February 2022 was submitted to provide the intended document identification number.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Gary P. Oakeson on 3 March 2022.
The application has been amended as follows: 
Claim 1
Line 5: “support columns to support and separate 
Claim 2
Lines 1-2: “The evaporation panel system of claim 1, wherein support columns including evaporation fins comprise fins that are vertically aligned and spaced apart so that when”
Claim 14
Line 4: “a plurality of evaporation panels or a plurality of evaporation panel sub-assemblies.”

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The concept of an evaporation panel system comprising a plurality of evaporation panels, wherein a first evaporation panel and a second evaporation panel of the plurality of evaporation panels each include evaporation shelves; and support columns to support and separate to the evaporation shelves, wherein at least a portion of the support columns include evaporation fins so that wastewater is loadable along the support column, and wherein the first evaporation panel and the second evaporation panel are releasably connectable to one another to form a sub-assembly (claim 1) is considered to define patentable subject matter over the prior art.
The closest prior art is regarded to be Duke (US 4,728,468), which discloses a plurality of fluid contact plates 1 (Fig. 1; col. 5, lines 25-27; col. 8, line 33) that are connectable via T-connectors 6 and T-slots 11 (col. 5, lines 39, 44-52) (i.e., an evaporation panel system comprising a plurality of evaporation panels that are releasably connectable to one another). Vertical fins 3 and horizontal fins 4 (col. 5, line 33) can be related to support columns and evaporation shelves, respectively, but Duke provides no teaching or suggestion that would have led the skilled practitioner to provide the vertical fins with fins that are loadable with wastewater, noting that Duke provides diagonal fins 14 (col. 5, line 32) which work with the vertical and horizontal fins to create a tortuous flow paths for water to flow across a matrix (col. 8, lines 6-11), so that the providing of fins on the vertical fins would be expected by the skilled practitioner to interfere with the intended flow patters along diagonals envisioned by Duke. It is further noted that the teachings of Duke relate to evaporative cooling (col. 1, lines 23-24) and not to wastewater evaporation. 
Other related prior art, Horn et al. (US 4,713,172), discloses an aeration wall 10 comprising drying panels 34 for accelerating the aeration and evaporation of reserve pit fluid (Figs. 1 and 2; col. 2, 
Other related prior art, Lemmens (US 3,751,017), discloses a cooling tower (Fig. 1; col. 1, lines 8-13) that loses water (col. 3, lines 10-11) (i.e., an evaporation system) comprising a plurality of integral lath elements 32 (Fig. 2; col. 3, lines 38-39) which are supported by cables 28 (Fig. 3; col. 3, lines 15-18) and are connected to one another via support brackets (Figs. 4 and 5; col. 4, lines 16-22). However, the cables cannot be regarded as support columns, the lath elements are not directly connectable to one another, and Lemmens does not teach or suggest the providing of fins for the cables. 
The above-cited prior arts, whether alone or in combination, provide no teaching or suggestion which would have led the skilled practitioner to arrive at the claimed configuration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman, whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GABRIEL E GITMAN/Examiner, Art Unit 1772